Judgment, Supreme Court, Bronx County (Colleen D. Duffy, J.), rendered November 8, 2010, convicting defendant, after a jury trial, of attempted arson in the second degree, and sentencing him to a term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Danielson, 9 NY3d 342 [2007]). The evidence supports the inference that defendant intended to start a fire when, in an effort to collect back pay, he poured gasoline on the floor of his former place of employment, went outside, lit a match and threw it inside the store, knowing that an employee was still inside. Concur — Mazzarelli, J.E, Sweeny, DeGrasse, Manzanet-Daniels and Feinman, JJ.